DETAILED ACTION


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:  please amend claim 18 as follows: 



18. (Currently Amended) The apparatus of claim 16 wherein the processor is further configured to receive an optical property of the 




Allowable Subject Matter
Claims 1-3, 6-8, 10-16, 18, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: as a preliminary matter, the above examiner’s amendments are for informalities: (1) to correct the dependency of claim 18, since claim 17 is cancelled. Claim 16 is the first time “goggles” is introduced in the relevant claim set.  Also, the removal of “augmented reality” from claim 18 is consistent with Applicant’s removal of the same term from base independent claim 13.  Regarding allowability, the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 13 and 24, namely (using claim 1 as an example):

	a method of displaying synthetic content on an augmented reality display device, the method comprising: 
	capturing an image of a scene; 
	estimating a white point of light illuminating the scene based on the captured image; 
	computing a virtual white point value for use in rendering synthetic content on the display device in association with the captured image, the virtual white point value based on the estimated white point; 
	determining a spectral reflectance of the synthetic content; 
	rendering the synthetic content based on the computed virtual white point value and the determined spectral reflectance of the synthetic content; and 
	displaying the rendered synthetic content on the display device in association with the captured image.

	The closest prior art to the above features of Applicant’s independent claims includes that which is already of record in this application.  Of these references, the following is noted: 	

EP 2582125: the instant reference is directed to methods and systems for implementing a “selective gray world” approach for color balancing (Abstract). 
The instant reference teaches that the “white point” of a scene can be estimated by evaluating an image or images captured by a camera image sensor that has a known response to a set of known light sources (e.g. para. 3), and that a camera’s response is a function of light reflected from object surfaces in the scene, including a relationship with the spectral reflectance of object surfaces (see Equation 2).  
“Color Correction Using Principal Components” (Vrhel, M. J., & Trussell, H. J. (1992). Color correction using principal components. Color Research & Application, 17(5), 328-338) teaches a color balancing/color correction approach  that if the spectral reflectance of an image is known, then the colors of surfaces in the image are also known under all possible illuminating conditions (see p. 330).  
The instant reference also goes on to describe different color correction methods, in addition to the one proposed therein. See Tables I-VI. 
“Scene Illuminant Estimation: Past, Present and Future” (Hordley, S. D. (2006). Scene illuminant estimation: past, present, and future. Color Research & Application: Endorsed by Inter‐Society Color Council, The Colour Group (Great Britain), Canadian Society for Color, Color Science Association of Japan, Dutch Society for the Study of Color, The Swedish Colour Centre Foundation, Colour Society of Australia, Centre Français de la Couleur, 31(4), 303-314): describes several different techniques for image processing/white balancing/color correction as it relates to how to maintain color constancy in visual systems (see Abstract, Introduction).  
The instant reference also provides several different models/equations throughout, and describes the color constancy problem (see e.g. Section 1.1-1.2), in that the color response of a device to a given surface depends on both reflectance properties of the surface, and the SPD (spectral power distribution) of the prevailing illuminant in the scene. 

	However, the above cited references, in addition to other references of record in this application, would not have rendered obvious the specific combination of features as per Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613